J-S21041-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                  Appellee               :
                                         :
                    v.                   :
                                         :
STEVIE D. DEAN,                          :
                                         :
                  Appellant              :     No. 1632 WDA 2016

           Appeal from the Judgment of Sentence June 29, 2016
              in the Court of Common Pleas of Mercer County
            Criminal Division at No(s): CP-43-CR-0000046-2016

BEFORE:    LAZARUS, DUBOW, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:          FILED MAY 26, 2017

     Stevie D. Dean (Appellant) appeals from the aggregate judgment of

sentence of four to ten years of imprisonment, plus costs and restitution,

entered after he pled guilty to robbery and resisting arrest.     Appellant’s

counsel has filed a petition to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009).     We grant counsel’s petition and affirm Appellant’s

judgment of sentence.

     On July 2, 2014, Appellant and his alleged co-conspirators entered into

the home of a 71-year-old man and inflicted serious bodily injury upon him

during the theft of his firearms and electronics; Appellant also attempted to

flee during his arrest on that date.      See, e.g., Criminal Information,

2/12/2016, at Counts 3, 5. Charges were brought against Appellant in July


*Retired Senior Judge assigned to the Superior Court.
J-S21041-17


2014 at docket number CP-43-CR-0001013-2014, but ultimately were nolle

prossed by the Commonwealth without prejudice.         In October 2015, the

Commonwealth charged Appellant in the instant case with 20 counts

stemming from the events of July 2, 2014.

      On April 14, 2016, Appellant pled guilty to resisting arrest and one

count of robbery and agreed to testify against a co-conspirator, in exchange

for which the Commonwealth nolle prossed the remaining counts, agreed to

standard-range, concurrent sentences not to exceed ten years, and affirmed

that it would not oppose Appellant’s parole at his minimum sentence. Order,

4/15/2016.

      On June 29, 2016, Appellant was sentenced according to the plea

agreement, based upon a prior record score (PRS) of four.1 Appellant timely

filed a post-sentence motion, wherein he argued that the proper PRS was

three rather than four. At the hearing on Appellant’s motion, the trial court

indicated that it found merit in the claim, but that it would no longer accept

the plea agreement with the lower standard range sentences that were

available using a PRS of three. N.T., 9/7/2016, at 2. Therefore, if Appellant

pursued his motion, the trial court would vacate the sentence and put the

case back on the trial list, although Appellant had already testified against

his co-conspirators and given statements that could be used by the



1
 Appellant’s counsel agreed at the sentencing hearing that Appellant’s PRS
was four. N.T., 6/29/2016, at 9.

                                    -2-
J-S21041-17


Commonwealth against Appellant. Id. at 2-4. Appellant ultimately chose to

follow counsel’s advice to withdraw the motion to modify sentence. Id. at 5.

      On September 28, 2016, Appellant pro se filed a notice of appeal and

an application for the appointment of counsel.      The trial court entered an

order providing that plea counsel’s appearance was thereby withdrawn, and

appointing   new   counsel   to   represent   Appellant   on   appeal.   Order,

9/29/2016. After a post-appeal conference, the trial court ordered Appellant

to file a concise statement of errors complained of on appeal, and Appellant

timely complied.

      In this Court, Appellant’s counsel filed both an Anders brief and a

petition to withdraw as counsel. Accordingly, the following principles guide

our review of this matter.

             Direct appeal counsel seeking to withdraw under Anders
      must file a petition averring that, after a conscientious
      examination of the record, counsel finds the appeal to be wholly
      frivolous. Counsel must also file an Anders brief setting forth
      issues that might arguably support the appeal along with any
      other issues necessary for the effective appellate presentation
      thereof….

             Anders counsel must also provide a copy of the Anders
      petition and brief to the appellant, advising the appellant of the
      right to retain new counsel, proceed pro se or raise any
      additional points worthy of this Court’s attention.

             If counsel does not fulfill the aforesaid technical
      requirements of Anders, this Court will deny the petition to
      withdraw and remand the case with appropriate instructions
      (e.g., directing counsel either to comply with Anders or file an
      advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
      petition and brief satisfy Anders, we will then undertake our


                                      -3-
J-S21041-17


        own review of the appeal to determine if it is wholly frivolous. If
        the appeal is frivolous, we will grant the withdrawal petition and
        affirm the judgment of sentence. However, if there are non-
        frivolous issues, we will deny the petition and remand for the
        filing of an advocate’s brief.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa. Super. 2007)

(citations omitted). Our Supreme Court has clarified portions of the Anders

procedure:

        [I]n the Anders brief that accompanies court-appointed
        counsel’s petition to withdraw, counsel must: (1) provide a
        summary of the procedural history and facts, with citations to
        the record; (2) refer to anything in the record that counsel
        believes arguably supports the appeal; (3) set forth counsel’s
        conclusion that the appeal is frivolous; and (4) state counsel’s
        reasons for concluding that the appeal is frivolous. Counsel
        should articulate the relevant facts of record, controlling case
        law, and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Santiago, 978 A.2d at 361.

        Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has substantially complied with the

technical requirements set forth above.2         Therefore, we now have the

responsibility “‘to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.’” Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa. Super.

2015) (quoting Santiago, 978 A.2d at 354 n. 5).




2
    Appellant has not filed a response to counsel’s motion.

                                       -4-
J-S21041-17


      In his Anders brief, counsel offers the following issues of arguable

merit.

      I.     Whether the trial court erred when [it] failed to credit
             Appellant for the time served in incarceration from July 2,
             2014 through January 8, 2015, and for the time served on
             house arrest from January 8, 2015 through February 3,
             2015?

      II.    Whether the trial court erred when [it] sentenced Appellant
             based upon [its] calculation of Appellant’s [PRS] as a four
             (4)?

      III.   Whether the trial court erred when [it] failed to properly
             memorialize the filing and resolution of Appellant’s motion
             addressing Rule 600 issues?

Anders Brief at 4 (unnecessary capitalization omitted).

      We first consider whether the trial court failed to award Appellant the

required credit for time served. The relevant statute provides as follows.

      (1) Credit against the maximum term and any minimum term
      shall be given to the defendant for all time spent in custody as a
      result of the criminal charge for which a prison sentence is
      imposed or as a result of the conduct on which such a charge is
      based. Credit shall include credit for time spent in custody prior
      to trial, during trial, pending sentence, and pending the
      resolution of an appeal.

                                    ***

      (4) If the defendant is arrested on one charge and later
      prosecuted on another charge growing out of an act or acts that
      occurred prior to his arrest, credit against the maximum term
      and any minimum term of any sentence resulting from such
      prosecution shall be given for all time spent in custody under the
      former charge that has not been credited against another
      sentence.

42 Pa.C.S. § 9760.


                                     -5-
J-S21041-17


      Here, the trial court’s sentencing order provided that Appellant was

entitled to credit for 397 days served, including the time between his initial

arrest on July 2, 2014, and his release to house arrest on January 8, 2015.

Sentence, 6/29/2016, at 2 (pages unnumbered). Because Appellant in fact

received credit for the period of incarceration complained of, his assertion

that the trial court failed to award credit for that time is baseless.3

      The claim that the trial court erred in not awarding Appellant credit for

the time he spent on house arrest is also without merit. Our Supreme Court

has held that “time spent subject to electronic monitoring at home is not

time spent ‘in custody’ for purposes of credit toward a prison sentence.”

Commonwealth v. Birney, 910 A.2d 739, 741 (Pa. Super. 2006) (citing

Commonwealth v. Kyle, 874 A.2d 12 (Pa. 2005)). Accordingly, we agree

with counsel that the appeal is frivolous as to the credit time issues.

      The next issue identified by counsel is that the trial court erred in

sentencing Appellant based on a PRS of four rather than three. As discussed


3
  Appellant’s counsel contends that there was no error in failing to award
credit for the 191 days served between July 2014 and January 2015 because
Appellant was not charged with the crimes at issue until October 16, 2015.
Anders Brief at 8. The Commonwealth argues that Appellant is not entitled
to credit for that time because he was not arrested on the instant charges
until October 16, 2015. Commonwealth’s Brief at 2. However, as noted
above, Appellant was initially arrested on July 2, 2014, in relation to the
events giving rise to the October 16, 2015 charges. N.T., 6/29/2016, at 11-
12. Because there were “Rule 600 issues,” the Commonwealth withdrew the
charges in February 2015 and refiled them on October 16, 2015. Id. at 11.
Hence, both the Commonwealth and Appellant’s counsel are wrong;
pursuant to 42 Pa.C.S. § 9760(4), the trial court properly awarded Appellant
credit for the time served on the initial charges.

                                      -6-
J-S21041-17


above, Appellant chose in the trial court to withdraw his post-sentence

motion raising this issue.     Accordingly, it is not preserved for appeal.

Commonwealth v. Dougherty, 860 A.2d 31, 40 (Pa. 2004).                  Because

claims that have not been preserved are waived, and raising a waived claim

is frivolous, we agree with counsel that Appellant’s second issue lacks merit.

Commonwealth v. Kalichak, 943 A.2d 285, 291 (Pa. Super. 2008).

      The last issue identified by counsel as arguably supporting this appeal

is that the trial court erred in not making a record of its ruling on Appellant’s

Rule 600 motion.     Appellant’s counsel, the Commonwealth, and the trial

court contend that Appellant never filed a Rule 600 motion in this case.

Anders Brief at 9; Commonwealth’s Brief at 4; Order 10/26/2016 at 1

(pages unnumbered).        Our review of the record confirms that while

Appellant filed a Rule 600 motion in the case filed at CP-43-CR-0001013-

2014, no such motion was filed in the instant action. Because Appellant did

not raise a Rule 600 claim in the trial court, he waived this issue and raising

it for the first time on appeal would be frivolous.        Commonwealth v.

Hankerson, 118 A.3d 415, 420 (Pa. Super. 2015) (“It is axiomatic that an

issue cannot be raised for the first time on appeal.”).

      Based upon the foregoing, we agree with counsel that the issues

identified as arguably supporting this appeal are frivolous.      Moreover, we

have conducted “a full examination of the proceedings” and conclude that




                                      -7-
J-S21041-17


“the appeal is in fact wholly frivolous.”4 Flowers, 113 A.3d at 1248.

Accordingly, we affirm the judgment of sentence and grant counsel’s petition

to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 5/26/2017




4
  We have conducted our review mindful of the fact that “upon entry of a
guilty plea, a defendant waives all claims and defenses other than those
sounding in the jurisdiction of the court, the validity of the plea, and what
has been termed the ‘legality’ of the sentence imposed.” Commonwealth
v. Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014). Because the incidents took
place in Mercer County, Appellant did not preserve any claim that his plea
was invalid by filing a motion to withdraw it, and the sentences are within
the statutory limits, we discern no viable claims or defenses not addressed
by Appellant’s counsel in the Anders brief.

                                    -8-